Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention. 
With respect to applicant’s arguments concerning the fact that since the factors set forth In re Wands for determining whether any experimentation may be undue have not been met there is no undue experimentation, the examiner offers the following analysis:
(1) Breadth of the claims: The claims are extremely broad in that they only recite the properties possessed by the alumina ceramic as they fail to recite a specific composition that possesses the claimed properties. There are numerous types of materials that may be utilized to produce alumina ceramics for plasma generators and high frequency generators such as various oxide materials. The instant specification discloses a table of compounds in Table 1, however, the amounts of each component are not provided. 
(2) Nature of the invention: The claimed invention is directed to an alumina ceramic for plasma generators and high frequency generators.
(3) The State of the art:  In the prior art alumina compositions for are known.  Also known are numerous types of plasma generators and high frequency generators.
(4) The level of one or ordinary skill: Although a person of ordinary skill in the art would recognize the types of various materials that may be utilized as plasma generators and high frequency generators and would recognize the many types of aluminas, absent more information on the amounts and identities of additives in the composition that are useable in the instant invention even a highly skilled artisan would not immediately be expected to recognize exactly what is meant by the broad recitation of claim 1.
(5) The level of predictability in the art:  Although there is some inherent predictability in the types of materials that may be useable plasma generators and high frequency generators and the quantity and identity of additives in alumina, in general, the art is unpredictable.  Absent an exact quantity and identity of additives in alumina, the skilled artisan will not be directly led to what can and cannot be predictably utilized in the invention.  That is, it is predictable if guidance is given in the specification, i.e. the quantity and identity of additives in alumina etc. without this information one cannot adequately predict the exact compositions that are encompassed by the claim terminology and therefore the exact scope of the claim is unascertainable.
(6) The amount of direction provided by the inventors: The instant disclosure provides guidance as to the types of materials that may be utilized in Table 1 of the instant specification, however, no value for the amount of these components is provided. Paragraph [0015] of the instant specification states the additives are present within a range of 0.05-1 wt%, however, no specific amount of specific components is provided.  No other information is presented that would provide the skilled artisan the additional information required. 
(7) The existence of working examples: The instant disclosure provides no working examples which explain quantity and identity of additives in alumina as encompassed by the claims. 
(8) The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure: Although a person of ordinary skill in the art would recognize the types of various materials that may be utilized as plasma generators and high frequency generators and would recognize the many types of aluminas, absent more information on the amounts and identities of additives in the composition that are useable in the instant invention even a highly skilled artisan would not immediately be expected to recognize exactly what is meant by the broad recitation of claim 1.  
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance. The artisan would be presented with a myriad of additives at a variety of compositional levels, and this would result in an excessive amount of experimentation to determine the scope of the instantly claimed invention. 
Accordingly, it is the position of the examiner that the claims fails to comply with the enablement requirement of 35 USC §112(a).
All claims not specifically addressed are rejected due to their dependence on a rejected claim. Appropriate action is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US20110039685, hereinafter referred to as Mao).
Regarding claim 1, Mao discloses an alumina ceramic comprising alumina as a main component (see Mao at the Abstract, disclosing transparent alumina ceramics), and at least two kinds of elements selected from an alkaline earth metal and from an element belonging to period 3, 4 or 5 (see Mao at [0067], disclosing an example comprising alumina, magnesium, and chromium, where Examiner notes magnesium is an alkali metal and chromium is in period 4), wherein the alkaline earth metal and the element belonging to period 3, 4 or 5 have a higher first ionization energy than aluminum (see Mao at [0067], disclosing an example comprising alumina, magnesium, and chromium, where Examiner notes aluminum has a first ionization energy of approximately 578 kJ/mol, magnesium has a first ionization energy of approximately 738 kJ/mol, and chromium has a first ionization energy of approximately 653 kJ/mol), an electronegativity difference between the alkaline earth metal and the element belonging to period 3, 4 or 5 is 0 or more and 0.6 or less (see Mao at [0067], disclosing an example comprising alumina, magnesium, and chromium, where Examiner notes magnesium has an electronegativity of approximately 1.2, and chromium has an electronegativity of approximately 1.6, for a difference of 1.6-1.2=0.4). 
While Mao does not explicitly disclose a ratio (x/y) of the grain boundary area (x) to the grain area (y) in the alumina ceramic is 0.0001 to 0.001 this is an inherent property dependent upon the composition, and the composition disclosed by Mao is sufficiently similar to the instantly claimed composition such that the property must necessarily be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, while Mao does not explicitly disclose the density is 3.8 g/cm3 or more and 4.0 g/cm3 or less, this is an inherent property dependent upon the composition, and the composition disclosed by Mao is sufficiently similar to the instantly claimed composition such that the property must necessarily be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Regarding claims 3 and 4, while Mao does not explicitly disclose the alumina ceramic is used in a high frequency generator and a plasma generator, this does not impart patentability to the subject matter or claims 1 or 2 because performing an action upon a composition does not impart patentability to that composition. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US20120306365, hereinafter referred to as Du).
Regarding claim 1, Du discloses an alumina ceramic comprising alumina as a main component (see Du at the Abstract, disclosing a MgO/ZrO2-doped aluminum oxide), and at least two kinds of elements selected from an alkaline earth metal and from an element belonging to period 3, 4 or 5 (see Du at the Abstract, disclosing a MgO/ZrO2-doped aluminum oxide, where Examiner notes Mg is an alkaline earth metal and Zr belongs to period 5), wherein the alkaline earth metal and the element belonging to period 3, 4 or 5 have a higher first ionization energy than aluminum (see Du at the Abstract, disclosing a MgO/ZrO2-doped aluminum oxide, where Examiner notes aluminum has a first ionization energy of approximately 578 kJ/mol, magnesium has a first ionization energy of approximately 738 kJ/mol, and zirconium has a first ionization energy of approximately 660 kJ/mol), an electronegativity difference between the alkaline earth metal and the element belonging to period 3, 4 or 5 is 0 or more and 0.6 or less (see Du at the Abstract, disclosing a MgO/ZrO2-doped aluminum oxide, where Examiner notes magnesium has an electronegativity of approximately 1.2, and zirconium has an electronegativity of approximately 1.4, for a different of 1.4-1.2-0.2). 
While Du does not explicitly disclose a ratio (x/y) of the grain boundary area (x) to the grain area (y) in the alumina ceramic is 0.0001 to 0.001 this is an inherent property dependent upon the composition, and the composition disclosed by Du is sufficiently similar to the instantly claimed composition such that the property must necessarily be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, while Du does not explicitly disclose the density is 3.8 g/cm3 or more and 4.0 g/cm3 or less, this is an inherent property dependent upon the composition, and the composition disclosed by Mao is sufficiently similar to the instantly claimed composition such that the property must necessarily be inherent. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claims 3 and 4, while Du does not explicitly disclose the alumina ceramic is used in a high frequency generator and a plasma generator, this does not impart patentability to the subject matter or claims 1 or 2 because performing an action upon a composition does not impart patentability to that composition. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731